UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          :
    WOWWEE GROUP LIMITED, et al.,                         :
                                                          :             17cv9893
                                   Plaintiffs,            :
                                                          :             MEMORANDUM & ORDER
                   -against-                              :
                                                          :
    HAOQIN, et al.,                                       :
                                                          :
                                   Defendants.            :
                                                          :

WILLIAM H. PAULEY III, Senior United States District Judge:

                  Plaintiffs filed this action against a slew of foreign counterfeiters (“Defendants”)

for infringing trademarks and copyrights related to the popular “Fingerlings” children’s toys. On

June 29, 2018, this Court granted Plaintiffs’ motion for a default judgment on all claims as to the

Defendants who did not appear in this action (the “Defaulting Defendants,” listed in Attachment

A to this Memorandum & Order). (See ECF No. 153.) That same day, this Court referred this

matter to Magistrate Judge Kevin Nathaniel Fox for: (1) a damages inquest; and (2) a Report and

Recommendation on Plaintiffs’ May 21, 2018 motion for a permanent injunction, a post-

judgment asset transfer, and an asset freeze order. (See ECF No. 154.)

                  On February 28, 2019, Magistrate Judge Fox issued a Report and

Recommendation (the “Report”) recommending that no damages be awarded to Plaintiffs and

that Plaintiffs’ motion for injunctive relief be denied. 1 (See Report, ECF No. 177, at 14.)



1
          The Report also asserted that this Court granted relief exceeding the scope of Plaintiffs’ request. (See
Report at 2.) Specifically, this Court entered a default judgment against Defendants on all of Plaintiffs’ claims, even
though Plaintiffs stated in a footnote to their motion that they were not “waiv[ing] their [copyright infringement
claim].” (See ECF No. 162, at 3 n.3.) This footnote only clarified the scope of damages sought because Plaintiffs
still asked for injunctive relief on their copyright claims. Moreover, the Report’s interpretation overlooks the plain
language in the text of Plaintiffs’ Proposed Default Judgment Order. (See ECF No. 143, at 3 (“Judgment is granted
in favor of Plaintiffs on all claims against Defaulting Defendants in the Complaint.” (emphasis added)).)
Plaintiffs timely objected to the Report. (See ECF No. 179.) For the reasons that follow, this

Court rejects Magistrate Judge Fox’s Report and Recommendation in its entirety and starts over.

                                      LEGAL STANDARD

               This Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations” of a magistrate judge. 28 U.S.C. § 636(b)(1). “Courts review de novo those

parts of a report and recommendation to which objections are made, and the remainder for clear

error on the face of the record.” Mulosmanaj v. Colvin, 2016 WL 4775613, at *2 (S.D.N.Y.

Sept. 14, 2016) (citing 28 U.S.C. § 636(b)(1)). As Plaintiffs lodged specific objections to the

entire Report, this Court reviews the Report de novo.

                                          DISCUSSION

I.     Service of Process

               As a preliminary matter, the magistrate judge recommended denying all of

Plaintiffs’ requested relief based on a purported failure to follow court orders and impermissible

use of alternative methods of service. Those concerns are unfounded and do not warrant barring

Plaintiffs from damages or injunctive relief.

               First, the Report concludes that Plaintiffs failed to comply with a September 6,

2018 court order by neglecting to submit a certificate of service concurrently with their inquest

submissions. This error was harmless, as Plaintiffs remedied the oversight on January 10, 2019

and indicated that the Defaulting Defendants had been timely served. (See ECF No. 172.)

               Second, the Report takes issue with Plaintiffs’ use of alternative methods of

service—specifically, registered electronic mail and website publication—to provide the

Defaulting Defendants with court orders and Plaintiffs’ inquest submissions. But Plaintiffs’

course of action was appropriate. The Defaulting Defendants are anonymous individuals or

                                                 2
businesses located primarily in China that traffic in counterfeit goods on the Internet. Their

identities consist of only a username and corresponding email address. (Compl., ECF No. 9

(“Compl.”), ¶¶ 24–29.) In view of the practical inability to reach such elusive Defendants by

traditional methods, this Court expressly authorized service via electronic means in its December

19, 2017 Temporary Restraining Order (ECF No. 21, at 15–16), January 17, 2018 Preliminary

Injunction Order (ECF No. 27, at 11–12), and January 18, 2018 Amended Injunction Order (ECF

No. 28 (“Amended PI Order”), at 11–12). By virtue of the Defaulting Defendants’ failure to

appear, Plaintiffs could not acquire any additional identifying information about them that would

render electronic service less necessary or make another method of service possible.

                  Permitting continued service in this manner is consistent with other cases in this

district where judges recognized the propriety of electronic service of process for “[allegedly]

online [internationally]-based counterfeit[ers] linked to a functioning email address but [who]

otherwise remained anonymous.” See, e.g., Dama S.p.A. v. Does, 2015 WL 10846737, at *2

(S.D.N.Y. June 15, 2015). And though this Court never explicitly authorized alternative service

after the Amended Preliminary Injunction Order, judges in this district routinely allow plaintiffs

to continue serving anonymous online defaulting defendants through electronic means without

explicit reauthorization. See, e.g., Tapestry, Inc. v. baoqingtianff, No. 18-cv-7650-PAE, ECF

No. 31 (S.D.N.Y. Jan. 8, 2019); Ideavillage Prod. Corp. v. ABC789456, No. 18-cv-2962-NRB,

ECF No. 40 (S.D.N.Y. Jun. 25, 2018). Indeed, Plaintiffs used the electronic method of service to

obtain the default judgment this Court granted before referring the matter to the magistrate judge

for an inquest.

II.    Statutory Damages

                  Plaintiffs seek a total of $13,150,000 in statutory damages on their trademark

                                                   3
claims against the Defaulting Defendants and propose a tiered structure where different awards

are granted as to each Defaulting Defendant depending on how many counterfeit products each

Defendant sold. (See Aff. of Mary Kate Brennan in Supp. of Pl.’s Request for Statutory

Damages and a Permanent Inj., ECF No. 161 (“Brennan Aff.”), Ex. D.) The Report recommends

no statutory damages based on Plaintiffs’ inability to provide “any admissible evidence

establishing the amount of statutory damages with reasonable certainty.” (See Report at 12.)

        A. Relevant Standard

                “It is an ancient common law axiom that a defendant who defaults thereby

admits all well-pleaded factual allegations contained in the complaint.” City of N.Y. v. Mickalis

Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (citation and quotation marks omitted); see

also All-Star Mktg. Grp., LLC v. Media Brands Co., 775 F. Supp. 2d 613, 618 (S.D.N.Y. 2011)

(“Where, as here, the court determines that defendant is in default, the factual allegations of the

complaint, except those relating to the amount of damages, will be taken as true.” (citation and

quotation marks omitted)). And “[b]y virtue of the default, [the defendants’] infringement is

deemed willful.” Tiffany (NJ) Inc. v. Luban, 282 F. Supp. 2d 123, 124 (S.D.N.Y. 2003); see also

Chloe v. Zarafshan, 2009 WL 2956827, at *7 (S.D.N.Y. Sept. 15, 2009) (“Willfulness may be

established by a party’s default because an innocent party would presumably have made an effort

to defend itself.”).

                A damages inquest may proceed by affidavit without an in-person hearing “as

long as [the Court has] ensured that there was a basis for the damages specified in the default

judgment.” All-Star Mktg. Grp., 775 F. Supp. 2d at 619 (alteration in original) (citing

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir.

1997)). On an inquest, a plaintiff bears the burden to “introduce sufficient evidence to establish

                                                 4
the amount of damages with reasonable certainty.” RGI Brands LLC v. Cognac Brisset-Aurige,

S.A.R.L., 2013 WL 1668206, at *6 (S.D.N.Y. Apr. 18, 2013), report and recommendation

adopted, 2013 WL 4505255 (S.D.N.Y. Aug. 23, 2013). In other words, a court must be able to

evaluate the fairness of the proposed damages award “based on admissible evidence.” Bumble

& Bumble, LLC v. Pro’s Choice Beauty Care, Inc., 2016 WL 658310, at *3 (S.D.N.Y. Feb. 17,

2016), report and recommendation adopted, 2016 WL 1717215 (S.D.N.Y. Apr. 27, 2016).

               Under the Lanham Act, a plaintiff who has established liability for a defendant’s

use of a counterfeit mark may elect, at any time before final judgment, to recover an award of

statutory damages in lieu of requesting and proving actual damages or lost profits. See 15 U.S.C.

§ 1117(c). These statutory damages, when arising from a defendant’s willful use of a plaintiff’s

mark, may not exceed $2,000,000 “per counterfeit mark per type of goods or services sold,

offered for sale, or distributed, as the court considers just.” 15 U.S.C. § 1117(c)(2). This remedy

recognizes the practical impossibility of determining profits, sales, or lost revenue in cases

involving anonymous counterfeiters. See Louis Vuitton Malletier S.A. v. LY USA, Inc., 676

F.3d 83, 110 (2d Cir. 2012) (“In passing the [Lanham] Act, which allows trademark plaintiffs to

elect to recover statutory damages in counterfeit cases in lieu of actual damages, Congress

apparently sought to ensure that plaintiffs would receive more than de minimis compensation for

the injury caused by counterfeiting as a result of the unprovability of actual damages despite the

plain inference of damages to the plaintiff from the defendant’s unlawful behavior.”); see also

John Wiley & Sons, Inc. v. Book Dog Books, LLC, 327 F. Supp. 3d 606, 632 (S.D.N.Y. 2018)

(“The purpose of statutory damages is to allow a plaintiff to seek damages where it is unable to

prove actual damages.”).



                                                 5
               In assessing statutory damages under § 1117(c), “courts often . . . look[] for

guidance to the better developed case law under the Copyright Act [17 U.S.C § 504(c)] . . .

which permits an award of statutory damages for willful copyright infringement.” Malletier v.

Carducci Leather Fashions, Inc., 648 F. Supp. 2d 501, 504 (S.D.N.Y. 2009) (collecting cases).

This case law directs courts to consider the following factors:

       (1) the expenses saved and the profits reaped; (2) the revenues lost by the plaintiff;
       (3) the value of the [trademark]; (4) the deterrent effect on others besides the
       defendant; (5) whether the defendant’s conduct was innocent or willful; (6) whether
       a defendant has cooperated in providing particular records from which to assess the
       value of the infringing material produced; and (7) the potential for discouraging the
       defendant.

All-Star Mktg. Grp., 775 F. Supp. 2d at 622–23 (collecting cases) (alteration in original).

       B. Application

           The Report recommends no statutory damages based on Plaintiffs’ purported failure

to prove their damages with admissible evidence. The evidence submitted on the damages

inquest consisted of (1) an affidavit from Plaintiffs’ attorney and (2) a summary chart prepared

by Plaintiffs detailing the number of trademarks infringed and counterfeit products sold by each

Defaulting Defendant. This summary chart was based on discovery responses provided by

ContextLogic, Inc. (“ContextLogic”), the owner of Wish.com, the marketplace website where

the Defaulting Defendants sold their goods. (See Brennan Aff., at 2–3, Exhibit D.)

               Plaintiffs contend that this chart is admissible because “[a party] may use a

summary [or] chart . . . to prove the content of voluminous writings [or] recordings . . . that

cannot be conveniently examined in court.” Fed. R. Evid. 1006. However, “[t]he proponent

must make the originals or duplicates available for examination or copying, or both.” Fed. R.

Evid. 1006. And Plaintiffs did not provide any affidavit from ContextLogic or Wish.com to lay


                                                  6
the foundation for admitting this summary chart. See Advanced Mktg. Grp., Inc. v. Bus.

Payment Sys., LLC, 2013 WL 45868, at *8 (S.D.N.Y. Jan. 13, 2013) (finding summary chart

inadmissible during a damages inquest where plaintiff did not submit the underlying original

records to the court).

               But the failure to provide admissible evidence as to lost profits, revenues, or

counterfeit sales does not end the statutory damages inquiry. To be sure, barring statutory

damages based on a plaintiff’s inability to prove its losses with certainty undermines the express

purpose of the remedy. Even if Plaintiffs’ submissions do not justify their proposed award, this

Court may still grant some level of damages based on a holistic consideration of the seven

factors applied in copyright cases. See, e.g., Lane Crawford LLC v. Kelex Trading (CA) Inc.,

2013 WL 6481354, at *3 (S.D.N.Y. Dec. 3, 2013), report and recommendation adopted, 2014

WL 1338065 (S.D.N.Y. Apr. 3, 2014) (awarding statutory damages without evidence as to how

many marks had been infringed, defendants’ revenue, or plaintiffs’ lost profits).

               In general, “judges have issued awards far below the statutory maximum . . .

where the defendant willfully infringes on the plaintiff’s mark . . . but where there is no concrete

information about the defendant’s actual sales figures and profits and the estimate of plaintiff’s

lost revenue.” All-Star Mktg. Grp., 775 F. Supp. 2d at 624 (collecting cases). Here, with respect

to the first two factors, there is no admissible evidence of the Defaulting Defendants’ profits or

volume of sales, or of the revenues lost by Plaintiffs. With respect to the third factor—the value

of the trademark—Plaintiffs allege that their products were “widely recognized as the must-have

toy product for 2017 as indicated by the toy industry’s leaders and features in major news outlets

. . . .” (Compl. ¶ 11.) And such allegations must be accepted as true on default judgment.

“[Courts] infer from the well-known reputations of most or all of the trademarks and the sea of

                                                 7
advertising that presses them on the consciousness of the buying public that they are indeed

valuable.” Lane Crawford, 2013 WL 6481354, at *4 (quoting Ralph Lauren v. 3M Trading Co.,

1999 WL 33740332, at *6 (S.D.N.Y. Apr. 19, 1999)).

               The final four factors all favor Plaintiffs. The fourth factor—the goal of

deterrence—warrants a substantial damages award. See AW Licensing, LLC v. Bao, 2016 WL

4137453, at *3 (S.D.N.Y. Aug. 2, 2016) (“[T]he goal of deterring similar conduct by other

enterprises requires a substantial award.”). As to the fifth factor, this Court has already

determined that the Defaulting Defendants’ behavior was willful because of their failure to

appear. By the same token, the Defaulting Defendants also refused to cooperate in providing any

records that would assist the Court in assessing the value of the infringing material. And finally,

a substantial damages award will discourage the Defaulting Defendants from continuing their

illegal conduct.

               Viewing these factors holistically, this Court concludes that an award of $25,000

against each Defaulting Defendant is appropriate, totaling $1,550,000 in statutory damages. An

award of this magnitude will “impress upon [defendants] that there are consequences for [their]

misconduct . . . and serve as a specific deterrent to [defendants] and as a general deterrent to

others who might contemplate engaging in infringing behavior in the future.” All-Star Mktg.

Grp., 775 F. Supp. 2d at 625 (citation and quotation marks omitted) (first, second, and fourth

alterations in original) (collecting cases where judges deemed awards in the $25,000–$50,000

range appropriate).

               This Court declines to adopt Plaintiffs’ proposed tiered structure based on each

Defaulting Defendant’s purported sales volume because it is premised on inadmissible evidence.

And in any event, “on its face, the Lanham Act does not suggest that statutory damages may be

                                                  8
calculated . . . [by] setting a base amount, and then multiplying that amount by the number of

each falsely branded item found to have been sold . . . by a defendant.” Sream, Inc. v. Khan Gift

Shop, Inc., 2016 WL 1130610, at *8 (S.D.N.Y. Feb. 23, 2016), report and recommendation

adopted, 2016 WL 1169517 (S.D.N.Y. Mar. 22, 2016) (emphasis in original). As here, where

there is insufficient evidence as to the number of marks each Defaulting Defendant infringed,

“one large lump sum, rather than an award comprised of a lesser per-mark/type amount for

multiple marks or types of goods, is appropriate.” Lane Crawford, 2013 WL 6481354, at *4

(collecting cases).

               The Lanham Act also permits a plaintiff to receive post-judgment interest

       on any money judgment in a civil case recovered in a district court . . . [to] be
       calculated from the date of the entry of the judgment, at a rate equal to the weekly
       average 1-year constant maturity Treasury yield, as published by the Board of
       Governors of the Federal Reserve System, for the calendar week preceding the date
       of the judgment.

28 U.S.C. § 1961(a). Accordingly, Plaintiffs are awarded post-judgment interest on the money

judgment entered in this action. See, e.g., Bumble & Bumble, 2016 WL 658310, at *12

(granting post-judgment interest after plaintiff’s success on the merits of trademark infringement

claim); Gucci Am. Inc. v. Tyrell-Miller, 678 F. Supp. 2d 117, 124 (S.D.N.Y. 2008) (same).

III.   Injunctive Relief

               Plaintiffs also seek a permanent injunction to prevent future infringement by

Defendants, as well as a post-judgment asset transfer and asset freeze order. The Report

recommends denying this relief because Plaintiffs “submitted no admissible evidence

establishing that the requirements for a permanent injunction are satisfied.” (Report at 14.)

               But Plaintiffs need not introduce “admissible evidence” to demonstrate that



                                                 9
Defendants’ conduct warrants injunctive relief. Importantly, “the Defendants, by virtue of their

default, have admitted that they infringed Plaintiffs’ copyrights and trademarks.” Cengage

Learning, Inc. v. Shi, 2015 WL 5167775, at *6 (S.D.N.Y. Sept. 3, 2015), report and

recommendation adopted, 2017 WL 1063463 (S.D.N.Y. Mar. 21, 2017) (emphasis added); see

also Laboratorios Rivas, SRL v. Ugly & Beauty, Inc., 2013 WL 5977440, at *11 (S.D.N.Y. Nov.

12, 2013), report and recommendation adopted, 2014 WL 112397 (S.D.N.Y. Jan. 8, 2014) (“As

noted above, [the defendant’s] default constitutes an admission of liability as to the trademark

infringement claim . . . .”).

                Considering the Defaulting Defendants’ admission of liability, this Court “may

issue an injunction on a motion for default judgment provided that the moving party shows that

(1) it is entitled to injunctive relief under the applicable statute and (2) it meets the prerequisites

for the issuance of an injunction.” N. Face Apparel Corp. v. Moler, 2015 WL 4385626, at *8

(S.D.N.Y. July 16, 2015), report and recommendation adopted, 2015 WL 5472939 (S.D.N.Y.

Sept. 16, 2015) (citation and quotation marks omitted). Plaintiffs have satisfied the first prong

because the Lanham Act and the Copyright Act both endow courts with the power to grant

injunctive relief. See 15 U.S.C. § 1116(a) (Lanham Act); 17 U.S.C. § 502(a) (Copyright Act).

                This Court next turns to the second prong—the prerequisites for the issuance of

an injunction—and must consider whether Plaintiffs have shown:

        (1) that [they] [have] suffered an irreparable injury; (2) that remedies available at
        law, such as monetary damages, are inadequate to compensate for that injury; (3)
        that, considering the balance of hardships between the plaintiff[s] and the
        defendant[s], a remedy in equity is warranted; and (4) that the public interest would
        not be disserved by a permanent injunction.

eBay Inc. v. MercExhange, L.L.C., 547 U.S. 388, 391 (2006). It is well-established in this

circuit that “[i]n trademark disputes, a showing of likelihood of confusion establishes . . .

                                                   10
irreparable harm.” Malletier v. Burlington Coat Factory Warehouse Corp., 426 F.3d 532, 537

(2d Cir. 2005). Accepting the allegations in the Complaint as true, Plaintiffs have demonstrated

irreparable harm—namely, that because the Defaulting Defendants sold counterfeit versions of

Plaintiffs’ products, “there is [a] likelihood that an appreciable number of ordinarily prudent

purchasers are likely to be misled, or indeed simply confused, as to the source of the goods in

question.” Salvatore Ferragamo S.p.A. v. Does, 2013 WL 12108075, at *10 (S.D.N.Y. Nov. 22,

2013) (quoting Lobo Enters., Inc. v. Tunnel, Inc., 822 F.2d 331, 333 (2d Cir. 1987)), report and

recommendation adopted, 2014 WL 12543812 (S.D.N.Y. Feb. 5, 2014).

               The second factor—the inadequacy of remedies at law—also favors Plaintiffs.

The Defaulting Defendants’ past infringing behavior and potential for further activity across

multiple marketplace platforms amply suggest that “[the Defaulting Defendants] might continue

to engage in infringing activities and counterfeiting unless enjoined by the Court, demonstrating

the danger that monetary damages will fail to fully provide [Plaintiffs] with relief.” Rovio

Entm’t, Ltd. v. Allstar Vending, Inc., 97 F. Supp. 3d 536, 547 (S.D.N.Y. 2015); see also

Laboratorios Rivas, 2013 WL 5977440, at *11 (“A court may infer from a defendant’s default

that it is willing to or may continue its infringement.” (citation omitted)).

               The third factor—the balance of hardships—further counsels in favor of a

permanent injunction. Plaintiffs’ hardship is obvious and substantial. And “[i]t is axiomatic that

an infringer . . . cannot complain about the loss of ability to offer its infringing product.” WPIX,

Inc. v. ivi, Inc., 691 F.3d 275, 287 (2d Cir. 2012). While a permanent injunction implicates third

parties like PayPal and Wish.com, such third-party hardships do not regularly dissuade judges

from granting injunctive relief. See, e.g., Cengage Learning, Inc. v. Bhargava, 2017 WL

9802833, at *1 (S.D.N.Y. Aug. 22, 2017), report and recommendation adopted, 2018 WL

                                                  11
1989574 (S.D.N.Y. Apr. 25, 2018); N. Face Apparel Corp., 2015 WL 4385626, at *10;

Ideavillage Prod. Corp. v. Chinafocus, No. 17-cv-3894-RA, ECF No. 50, at 4 (S.D.N.Y. Feb. 9,

2018).

               And as to the fourth factor, “the public has a compelling interest in protecting

copyright owners’ marketable rights to their work and the economic incentive to continue

creating . . . creative work.” WPIX, Inc., 691 F.3d at 287. Moreover, with respect to trademark

infringement, “the public has an interest in not being deceived—in being assured that the mark it

associates with a product is not attached to goods of unknown origin and quality.” New York

City Triathlon, LLC v. NYC Triathlon Club, Inc., 704 F. Supp. 2d 305, 344 (S.D.N.Y. 2010).

Thus, the public interest also tips in Plaintiffs’ favor, and viewing these factors collectively, a

permanent injunction is warranted.

               Finally, this Court grants Plaintiffs’ motion for a post-judgment asset transfer and

asset freeze order. “[C]ourts in this district routinely order transfers of infringing defendant[s’]

frozen assets to plaintiffs in similar [trademark infringement] cases, relying on the authority to

issue injunctive relief under Federal Rule of Civil Procedure 64, [Section] 1116(a) of the

Lanham Act, and this Court’s inherent equitable power to issue remedies ancillary to its

authority to provide final relief.” Off-White LLC v. ^_^Warm House^_^Store, 2019 WL

418501, at *6 (S.D.N.Y. Jan. 17, 2019) (collecting cases). “[T]he need for [the asset freeze and

transfer] is clear: without this relief, defendants would have . . . a fourteen-day window [under

Federal Rule of Civil Procedure 62(a)] in which to hide their assets . . . [and] [t]he risk that they

might do so, which in part justified the preliminary injunction, is not lessened by the entry of

judgment.” Tiffany (NJ) LLC v. Forbse, 2015 WL 5638060, at *4 (S.D.N.Y. Sept. 22, 2015).



                                                  12
                                                  CONCLUSION

                  For the foregoing reasons, this Court rejects Magistrate Judge Fox’s Report in its

entirety. Having considered this matter de novo, this Court awards Plaintiffs $25,000 in

statutory damages as to each Defaulting Defendant, for a total of $1,550,000, plus post-judgment

interest. This Court also grants Plaintiffs’ motion for a permanent injunction, post-judgment

asset transfer, and asset freeze order.

                  Plaintiffs are directed to submit an amended Proposed Default Judgment Order

reflecting this Court’s damages award and conforming the list of Defaulting Defendants to those

enumerated in Attachment A to this Memorandum & Order by March 27, 2019. The Clerk of

Court is directed to terminate the motion pending at ECF No. 140 and to mark this case as

closed. 2

Dated: March 22, 2019
       New York, New York




2
          The Report identifies discrepancies between the names of some Defaulting Defendants in the Complaint
and in Plaintiffs’ motion for default judgment. This Court is satisfied that these Defendants—Heli Fashion, lady
goto, and Fuzhou haokuo maoyi youxian gongshi—were properly served with the Summons, Complaint, and court
orders in this action. (See, e.g., ECF No. 29.) Rather than require Plaintiffs to amend the Complaint on the eve of a
final default judgment, this Court instead directs the Clerk of Court to amend the caption in this action to reflect the
names of the Defaulting Defendants as identified in Attachment A to this Memorandum & Order.
                                                          13
     ATTACHMENT A – DEFAULTING DEFENDANTS
1) Haoqin                           41) anleolife
2) afullstore                       42) Basma
3) AnyBest                          43) chaolong
4) At half past eight shops         44) CommonDaisy
5) be keen on face-saving           45) Dgxinyingcompany
6) BestOnlineShop                   46) fhhghjjddg
7) bon_estore                       47) fuzhourihejiuyeyouxiang
8) Chai-shop                            ongsi
9) Cyan59                           48) Gvgger
10) Dream nylon                     49) Heli Fashion
11) EatSleepShopping                50) Integrity Big Seller
12) flashingfool.Co.,Ltd            51) Little_Sun
13) gloryInspring                   52) mascot
14) Gold crown66                    53) skyless
15) happy shopping now              54) JinJun
16) Happychild99                    55) Linglishop
17) Healthy and happy beauty        56) lych
18) hengliu                         57) Casual Shop NO.1
19) Krimus                          58) ChasoberTrade
20) liligoodgirl1                   59) Golden sea
21) little moon                     60) HEFEI PINKE
22) liuliu111                       61) Shared Shop
23) Liya Mall                       62) jeapily
24) MAMEIKANG
25) Mei XiaoWuZi
26) fufu32
27) lxq841118
28) Fuzhou haokup maoyi
    youxian gongshi
29) BOOTTIME
30) CY-Goodshop
31) Fashion China Shoes
32) gumuchuntian
33) lady goto
34) likeren
35) HollywoodSuperStore
36) Linajiadexiaochu
37) better life for you
38) Giantfeet
39) Dew's Jewelry
40) 9_71050
                               14
